Mb. Justice Williams
delivered the opinion of the Court.
Lynch, an ex-sheriff, brought this suit against the county of Jackson to recover the sum of $73 as costs *73claimed to have been earned by bim. His claim is that for each prisoner committed to jail and released by bim while in office be is entitled to recover; and tbis claim is based npon tbe provision of Code (Shannon), section 6402 (9), which prescribes as “fee for sheriff, for commitment and release, fifty cents.”
The circnit judge allowed the claim, bnt the court of civil appeals reversed the judgment, and the writ of certiorari has been granted for a review by this court.
We approve the ruling of the court of civil appeals.
By the word “commitment” is meant the process directed to a ministerial officer by which a person is to be confined in prison, usually issued by the order of a court or magistrate. 2 Words and Phrases, 1308; 1 Words and Phrases (Section Series), 796.
It appears, however, that in the early history of this State the power to commit was, in instances, granted by statute to sheriffs. Thus, by Acts 1809, ch. 6 (Ca-ruthers & Nicholson’s Statutes, pages 119, 120), in cases therein stated, the sheriff was “authorized and required to commit said person to the jail of the county, and make out a warrant of commitment, . . . under his hand, which shall be a sufficient warrant to retain such person,” etc.
Under our existing statutes the power to commit and to order releases of persons is with justices of the peace and courts, and it is under such commitments that Ex-Sheriff Lynch in fact is asking for allowance in this case; that is to say, for conducting persons to *74prison under process so issued. The commitment in each instance was by an authority other than the sheriff. Only for a commitment in the sense above shown would the sheriff be entitled to the fee prescribed by statute.
No officer in this State is entitled to fees from the State or county in criminal cases other than such as are expressly provided by law. Code (Shannon) section 6352.
The court of civil appeals properly reversed the judgment of the circuit court. Affirmed.